DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al. (US 2010/0128225 A1; Nishino).
Nishino teaches an image projection apparatus [fig 6] comprising: a light source 5210 [fig 6] configured to emit light; an image display element 5100 (SLM) [fig 6] [0209] configured to reflect the light emitted from the light source [fig 6], the image display element 5100 [fig 6] including: multiple micromirrors each having a reflecting surface, the multiple micromirrors arranged in two dimensions and forming an image display plane [0130], each micromirror 1011 [fig 2] configured to change an angle of the reflecting surface (tilt angle of 12 degrees) [0149] with respect to the image display plane 1012 [fig 2] to change a direction of the light reflected by the reflecting surface [fig 2]; and a projection optical system 5400 [fig 6] configured to project the light reflected from the image display element 5100 [fig 6] onto a projection surface 5900 [fig 6] as a projection image 5603 [fig 6], wherein conditional expressions (1) and (2) below are satisfied: θ1≥14 (deg) (1), where θ1 is a maximum tilt angle of the reflecting surface of each micromirror with respect to the image display plane. Nishino further teaches (2α = 24°) [fig 2] [0149], where 2α is the maximum tilt angle with respect to the substrate 1012 [fig 2] of the SLM 5100 [fig 6]. Nishino teaches the diagonal length of the SLM 5100 [fig 8A] and the back-focus length between the SLM 5100 [fig 6] and the distance between the bottom of projection lens 5400 [fig 6]. Nishino does not specifically teach the conditional expressions (2), 1.2<BF/L<2.2 where L is a diagonal length of the image display plane, and BF is a distance between a vertex of a lens within the projection optical system and closest to the image display plane and the image display plane along an optical axis of the projection optical system; however, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the conditional expressions (2), 1.2<BF/L<2.2 satisfied as a design choice (Rearrangement of Parts; MPEP 2144.04 VI C) in order to perform projection from a very short distance.
Nishino teaches all the claimed limitations through prior art knowledge of through a variety of disclosed embodiments. It would have been obvious to those of ordinary skill that the various embodiments and known prior art could be combined without yielding unpredictable results. It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al. (US 2010/0128225 A1; Nishino) in view of Davis et al. (US 2002/0085181 A1; Davis).
Nishino teaches the invention except for the projection optical system is a telecentric lens and the projection optical system includes an aperture stop and a field stop, the filed stop is closer to the image display element than the aperture stop.
Davis teaches a rear projection display system [fig 3] having a telecentric lens projection optical system 37 [fig 3] and the projection optical system 37 [fig 3] includes an aperture stop 37b [fig 3] [0040] and a field stop 41 [fig 4] [0038], the filed stop 41 [fig 4] is closer to the image display element 33 (DMD) [fig 5] than the aperture stop 37b [fig 3].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the projection optical system is a telecentric lens and the projection optical system includes an aperture stop and a field stop, the filed stop is closer to the image display element than the aperture stop as taught by Davis to the image projection apparatus as disclosed by Nishino to enable projection with no boundary artifacts outside the active picture area (Davis; [0014]).
Claims 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al. (US 2010/0128225 A1; Nishino) in view of KUBOYA (US 2018/0299759 A1).
Nishino teaches the invention except for the projection optical system further includes: a holder holding a lens group within the projection optical system and closest to the image display element; and a light shield on the holder, the light shield configured to absorb light and a center of the image display plane of the image display element is offset from an extended line of the optical axis of the projection optical system.
KUBOYA teaches a projection lens unit 15 [fig 3] having a holder 42 [fig 3] holding a lens group L1-L4 [fig 3] within the projection optical system 15 [fig 3] and closest to the image display element 14 [fig 3]; and a light shield 49 [fig 3] on the holder, the light shield configured to absorb light [0034] and a center of the image display plane (shown with dotted line in the middle of image forming surface 14) [fig 3] of the image display element 14 [fig 3] is offset from an extended line of the optical axis CL [fig 3] of the projection optical system [fig 3].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the projection optical system further includes: a holder holding a lens group within the projection optical system and closest to the image display element; and a light shield on the holder, the light shield configured to absorb light and a center of the image display plane of the image display element is offset from an extended line of the optical axis of the projection optical system as taught by KUBOYA to the image projection apparatus as disclosed by Nishino to adjusts the brightness (F-Number) of the projection lens unit (KUBOYA; [0034]).
Allowable Subject Matter
Claims 2, 5-6, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 2, the closest prior art Nishino et al. (US 20100128225 A1; Nishino) teaches a projection apparatus using deflection-type ("deflectable") light modulators are primarily categorized into two types, i.e., a single-panel projection apparatus comprising a single spatial light modulator, changing spatially the frequency of a projection light and displaying an image in colors, and a multi-panel projection apparatus comprising a plurality of spatial light modulators, modulating an illumination light with different frequencies constantly by means of the individual spatial light modulators and displaying an image in colors by synthesizing these modulated lights. In the projection apparatus comprising a reflective spatial light modulator represented by the above described mirror, there is a close relationship among the numerical aperture (NA) NA1 of an illumination light path, the numerical aperture NA2 of a projection light path and the tilt angle a of a mirror. FIG. 2 shows the relationship among them. Let it be assumed that the tilt angle a of a mirror 1011 as 12 degrees. When a modulated light reflected by the mirror 1011 and incident to the pupil of the projection light path is set at the perpendicular direction of a device substrate 1012, the illumination light is incident from a direction inclined by 2.alpha., that is, 24 degrees, relative to the perpendicular of the device substrate 1012. For the light beam reflected by the mirror to be most efficiently incident to the pupil of the projection lens, the numerical aperture of the projection light path is desirably equal to the numerical aperture of the illumination light path. If the numerical aperture of the projection light path is smaller than that of the illumination light path, the illumination light cannot be sufficiently imported into the projection light path, while if the numerical aperture of the projection light path is larger than that of the illumination light path, the illumination light can be entirely imported; the projection lens becomes unnecessarily large, bringing about inconvenience in terms of configuring the projection apparatus. Further in this event, the light fluxes of the illumination light and projection light need to be basically placed apart from each other because the optical members of the illumination system and those of the projection system need to be physically placed respectively. From the above considerations, when a spatial light modulator with the tilt angle of a mirror being 12 degrees is used, the numerical aperture (NA) NA1 of the illumination light path and the numerical aperture NA2 of the projection light path are preferred to be set as follows: NA1=NA2=sin .alpha.=sin 12.degree. Nishino does not anticipate or render obvious, alone or in combination, conditional expression (3) below is satisfied: (D/2−ImC)/BF<0.2 (3) where D is an outer diameter of the lens within the projection optical system and closest to the image display plane, and ImC is a distance from an intersection point of the optical axis and a plane including the image display plane to a point farthest from the intersection point within the image display plane.
As of claim 5, the closest prior art Nishino et al. (US 20100128225 A1; Nishino) teaches a projection apparatus using deflection-type ("deflectable") light modulators are primarily categorized into two types, i.e., a single-panel projection apparatus comprising a single spatial light modulator, changing spatially the frequency of a projection light and displaying an image in colors, and a multi-panel projection apparatus comprising a plurality of spatial light modulators, modulating an illumination light with different frequencies constantly by means of the individual spatial light modulators and displaying an image in colors by synthesizing these modulated lights. In the projection apparatus comprising a reflective spatial light modulator represented by the above described mirror, there is a close relationship among the numerical aperture (NA) NA1 of an illumination light path, the numerical aperture NA2 of a projection light path and the tilt angle a of a mirror. FIG. 2 shows the relationship among them. Let it be assumed that the tilt angle a of a mirror 1011 as 12 degrees. When a modulated light reflected by the mirror 1011 and incident to the pupil of the projection light path is set at the perpendicular direction of a device substrate 1012, the illumination light is incident from a direction inclined by 2.alpha., that is, 24 degrees, relative to the perpendicular of the device substrate 1012. For the light beam reflected by the mirror to be most efficiently incident to the pupil of the projection lens, the numerical aperture of the projection light path is desirably equal to the numerical aperture of the illumination light path. If the numerical aperture of the projection light path is smaller than that of the illumination light path, the illumination light cannot be sufficiently imported into the projection light path, while if the numerical aperture of the projection light path is larger than that of the illumination light path, the illumination light can be entirely imported; the projection lens becomes unnecessarily large, bringing about inconvenience in terms of configuring the projection apparatus. Further in this event, the light fluxes of the illumination light and projection light need to be basically placed apart from each other because the optical members of the illumination system and those of the projection system need to be physically placed respectively. From the above considerations, when a spatial light modulator with the tilt angle of a mirror being 12 degrees is used, the numerical aperture (NA) NA1 of the illumination light path and the numerical aperture NA2 of the projection light path are preferred to be set as follows: NA1=NA2=sin .alpha.=sin 12.degree. Nishino does not anticipate or render obvious, alone or in combination, the projection optical system and the image display element, wherein conditional expression (4) below is satisfied: T/BF<0.7  (4) where T is a total thickness of the multiple optical elements.
Claim 6 is allowed as being dependent on claim 5.
As of claim 8, the closest prior art Nishino et al. (US 20100128225 A1; Nishino) teaches a projection apparatus using deflection-type ("deflectable") light modulators are primarily categorized into two types, i.e., a single-panel projection apparatus comprising a single spatial light modulator, changing spatially the frequency of a projection light and displaying an image in colors, and a multi-panel projection apparatus comprising a plurality of spatial light modulators, modulating an illumination light with different frequencies constantly by means of the individual spatial light modulators and displaying an image in colors by synthesizing these modulated lights. In the projection apparatus comprising a reflective spatial light modulator represented by the above described mirror, there is a close relationship among the numerical aperture (NA) NA1 of an illumination light path, the numerical aperture NA2 of a projection light path and the tilt angle a of a mirror. FIG. 2 shows the relationship among them. Let it be assumed that the tilt angle a of a mirror 1011 as 12 degrees. When a modulated light reflected by the mirror 1011 and incident to the pupil of the projection light path is set at the perpendicular direction of a device substrate 1012, the illumination light is incident from a direction inclined by 2.alpha., that is, 24 degrees, relative to the perpendicular of the device substrate 1012. For the light beam reflected by the mirror to be most efficiently incident to the pupil of the projection lens, the numerical aperture of the projection light path is desirably equal to the numerical aperture of the illumination light path. If the numerical aperture of the projection light path is smaller than that of the illumination light path, the illumination light cannot be sufficiently imported into the projection light path, while if the numerical aperture of the projection light path is larger than that of the illumination light path, the illumination light can be entirely imported; the projection lens becomes unnecessarily large, bringing about inconvenience in terms of configuring the projection apparatus. Further in this event, the light fluxes of the illumination light and projection light need to be basically placed apart from each other because the optical members of the illumination system and those of the projection system need to be physically placed respectively. From the above considerations, when a spatial light modulator with the tilt angle of a mirror being 12 degrees is used, the numerical aperture (NA) NA1 of the illumination light path and the numerical aperture NA2 of the projection light path are preferred to be set as follows: NA1=NA2=sin .alpha.=sin 12.degree. Nishino does not anticipate or render obvious, alone or in combination, the conditional expression (5) below is satisfied: Et<35 (m.sup.2.Math.sr)  (5) where Et is an etendue defined by equation (6) below: Et=M×π×NA.sup.2  (6) where M is an area of the image display plane, and NA is a numerical aperture of the projection optical system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Takano et al. (US 9864177 B2) teaches an optical system which includes a reflective optical system on a magnification side along an optical path of the projection optical system and a refractive optical system on a reduction side along the optical path. The reflective optical system includes one reflective optical element having a power. The refractive optical system includes a front group on the magnification side and a rear group on the reduction side. The front group having, in order from the magnification side toward the reduction side, a first lens group with a positive or negative refractive power, a second lens group, and a third lens group with a positive refractive power. The rear group has a positive refractive power. The first lens group moves to the magnification side, and the second lens group and the third lens group move to the reduction side in a change in focus from a long distance to a short distance;
- Prior Art Brukilacchio (US 20170131531 A1) teaches optical systems for a digital micromirror device (DMD) illuminator. The optical systems include a LED array, a tapered non-imaging collection optic, a reflective stop and a telecentric lens system. The telecentric lens system is disposed along an optical axis defined between the tapered non-imaging collection optic and the reflective stop. The telecentric lens system is configured as a first half of a symmetric one to one imager for an object plane on the optical axis and as a second half of the symmetric one to one imager for optical energy reflected from the reflective aperture stop. The optical systems reclaim optical energy emitted by the LED array that does not initially pass through the reflective stop and provide an improved intensity distribution at the DMD. Reductions in stray light and the thermal loads on the illuminator and DMD are achieved relative to conventional illumination systems for DMDs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882